Dismissed; Opinion Filed February 22, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-17-01185-CV


                        IN RE FITZROY ZIGGY WALKER, Appellant


                       On Appeal from the 303rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-17-18466

                              MEMORANDUM OPINION
                           Before Justices Lang, Fillmore, and Schenck
                                     Opinion by Justice Lang
       Appellant’s brief in this case is overdue. By postcard dated January 16, 2018, we notified

appellant the time for filing his brief had expired. We directed appellant to file a brief and an

extension motion within ten days. We cautioned appellant that failure to file a brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed a brief, filed an extension motion, or otherwise corresponded with the Court

regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                   /Douglas S. Lang/
171185F.P05                                        DOUGLAS S. LANG
                                                   JUSTICE
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 IN RE FITZROY ZIGGY WALKER,                        On Appeal from the 303rd Judicial District
 Appellant                                          Court, Dallas County, Texas
                                                    Trial Court Cause No. DF-17-18466.
 No. 05-17-01185-CV                                 Opinion delivered by Justice Lang. Justices
                                                    Fillmore and Schenck participating.



       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered this 22nd day of February, 2018.




                                             –2–